MEMORANDUM**
Jose Luis Zavala, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider and reopen deportation proceedings. We lack jurisdiction to review petitions filed by aliens who are deportable because they committed an “aggravated felony.” See Rosales-Rosales v. Ashcroft, 347 F.3d 714, 718 (9th Cir.2003). Because Zavala does not contend before this court that his criminal conviction did not qualify as an aggravated felony, we do not reach Zavala’s contention that the BIA erred by determining that he was not entitled to apply for waiver of deportation relief. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.